DETAILED ACTION
Response to Amendment
The amendment was received 10/12/21. Claims 1-10 are pending.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claims 1-10, 35 USC 112(f) is NOT invoked in claims 1-10. 	





The claimed preamble, “A magnetic transform data , is interpreted as further limiting claim 1’s structure of claim 1’s “a permanent magnet” and “at least one magnetic induction chip” and “a signal processing chip” via MPEP 2111.02: 
I.    PREAMBLE STATEMENTS LIMITING STRUCTURE
Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. See, e.g., Corning Glass Works v. Sumitomo Elec. U.S.A., Inc., 868 F.2d 1251, 1257, 9 USPQ2d 1962, 1966 (Fed. Cir. 1989) (The determination of whether preamble recitations are structural limitations can be resolved only on review of the entirety of the application "to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification."); Pac-Tec Inc. v. Amerace Corp., 903 F.2d 796, 801, 14 USPQ2d 1871, 1876 (Fed. Cir. 1990) (determining that preamble language that constitutes a structural limitation is actually part of the claimed invention). See also In re Stencel, 828 F.2d 751, 4 USPQ2d 1071 (Fed. Cir. 1987) (The claim at issue was directed to a driver for setting a joint of a threaded collar; however, the body of the claim did not directly include the structure of the collar as part of the claimed article. The examiner did not consider the preamble, which did set forth the structure of the collar, as limiting the claim. The court found that the collar structure could not be ignored. While the claim was not directly limited to the collar, the collar structure recited in the preamble did limit the structure of the driver. "[T]he framework - the teachings of the prior art - against which patentability is measured is not all drivers broadly, but drivers suitable for use in combination with this collar, for the claims are so limited." Id. at 1073, 828 F.2d at 754.).

Claim 1. A magnetic transform data : 

a permanent magnet, arranged to generate a magnetic field; 

at least one magnetic induction chip, wherein each magnetic induction chip is located in the magnetic field generated by the permanent magnet and converts the magnetic field to at least one electrical signal; 

a signal processing chip, connected with the at least one magnetic induction chip, and arranged to receive the at least one electrical signal of each magnetic induction chip and successively output the at least one electrical signal converted by each magnetic induction chip; 
a signal sampling hold circuit, connected with the signal processing chip, and arranged to perform signal sampling on electrical signals output by the signal processing chip, and perform signal hold on a electrical signal output by the signal processing chip every time before receiving the next electrical signal output by the signal processing chip; and 

an interface component, connected with the signal sampling hold circuit, and arranged to output the electrical signal output by the signal sampling hold circuit.
rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover, when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “induction” (as in “at least one magnetic induction chip” in claim 1) is interpreted in light of applicant’s disclosure and drawings and definition thereof via Dictionary.com wherein definition 7 is “taken” as the meaning of the claimed “induction” under MPEP 2111.01 III:
induction
noun
7	Electricity, Magnetism. the process by which a body having electric or magnetic properties produces magnetism, an electric charge, or an electromotive force in a neighboring body without contact. Compare electromagnetic induction, electrostatic induction.








The claimed “connected”, three times (in claim 1, including claim 3: 
“a signal processing chip, connected with the at least one magnetic induction chip. And arranged to receive the at least one electrical signal of each magnetic induction chip and successively output the at least one electrical signal converted by each magnetic induction chip;
a signal sampling hold circuit, connected with the signal processing chip, and arranged to perform signal sampling on electrical signals output by the signal processing chip, and perform signal hold on a electrical signal output by the signal processing chip every time before receiving the next electrical signal output by the signal processing chip; and 
an interface component, connected with the signal sampling hold circuit, and arranged to output the electrical signal output by the signal sampling hold circuit.” 
) is interpreted in light of applicant’s disclosure and drawing of fig. 1 and definition thereof via Dictionary.com, wherein “united” is “taken” as the meaning for “connected” in claim 1 under MPEP 2111.01 III:
connected
adjective
1	united, joined, or linked.







The claimed “electrode” (as in “a negative electrode input end” in claim 3) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com, wherein “Terminal points in electrical components such as transistors, diodes, and batteries are electrodes” is taken” as the meaning of the claimed “electrode” under MPEP 2111.01 III, emphasis added:
SCIENTIFIC DEFINITIONS FOR ELECTRODE
electrode

A conductor through which an electric current enters or leaves a substance (or a vacuum) whose electrical characteristics are being measured, used, or manipulated. Electrodes can be used to detect electrical activity such as brain waves. Terminal points in electrical components such as transistors, diodes, and batteries are electrodes.














	The claimed “power source” in claim 3 is interpreted as one of skill in the art of power voltages would in light of applicant’s disclosure and consistent “use” (cited above via MPEP 2111.01 III) thereof by applicant’s disclosure and consistent “use” (cited above via MPEP 2111.01 III) thereof by the prior art under MPEP 2111.01 III:
3. The magnetic image sensor as claimed in claim 2, wherein the signal sampling hold circuit further comprises:  
a first operation amplifier, wherein a positive electrode input end of the first operation amplifier is connected with an output end of the signal processing chip, a negative electrode input end of the first operation amplifier is connected with an output end of the first operation amplifier, an output end of the first operation amplifier is further connected with a first end of the control switch, a power source end of the first operation amplifier is connected with a first power source, and a grounding end of the first operation amplifier is grounded; 
a first capacitor, wherein a first end of the first capacitor is connected with the power source end of the first operation amplifier and a second end of the first capacitor is connected with the grounding end of the first operation amplifier; 
a hold capacitor, wherein a first end of the hold capacitor is connected with a second end of the control switch, and a second end of the hold capacitor is grounded, and the control switch is arranged to control on-off between the first end of the control switch and the second end of the control switch; 
a second operation amplifier, wherein a positive electrode input end of the second operation amplifier is connected with a first end of the hold capacitor, a negative electrode input end of the second operation amplifier is connected with an output end of the second operation amplifier, the output end of the second operation amplifier is further connected with an interface component, a power source end of the second operation amplifier is connected with a second power source , and a grounding end of the second operation amplifier is grounded; and 
a second capacitor, wherein a first end of the second capacitor is connected with the power source end of the second operation amplifier and a second end of the second capacitor is connected with the grounding end of the second operation amplifier.  






Applicant’s original disclosure, pages 7,8 consistently uses the word “power source” as shown below:
“Specifically, as shown in Fig. 2, the signal sampling hold circuit includes a control switch S1. The control switch S1 receives a control signal, and controls open or close according to the control signal, and the control signal received by the control switch S1 is a clock control signal. The signal sampling hold circuit further includes a first operation amplifier Al, a second operation amplifier A2, a first capacitor Cl, a hold capacitor C2 and a second capacitor C3. A positive electrode input end of the first operation amplifier Al is connected with an output end of the signal processing chip 6 (not shown in Fig. 2), an output end of the signal processing chip 6 outputs at least one signal SIG1. A negative electrode input end of the first operation amplifier Al is connected with an output end of the first operation amplifier Al. An output end of the first operation amplifier Al is connected with a first end of the control switch SI. A power source end of the first operation amplifier Al is connected with a first power source VDD. And a grounding end of the first operation amplifier Al is grounded. The first capacitor Cl is connected between the power source end of the first operation amplifier Al and the grounding end of the first operation amplifier Al. A first end of the hold capacitor C2 is connected with a second end of the control switch S1, and a second end of the hold capacitor C2 is grounded. And, the control switch S1 is arranged to control on-off between the first end of the control switch S1 and the second end of the control switch S1. A positive electrode input end of the second operation amplifier A2 is connected with a first end of the hold capacitor C2. A negative electrode input end of the second operation amplifier A2 is connected with an output end of the second operation amplifier A2. The output end of the second operation amplifier A2 is connected with the interface component. A power source end of the second operation amplifier A2 is connected with the second power source. In this embodiment, the second power source is also a VDD, and a grounding end of the second operation amplifier A2 is grounded; and the second capacitor C3 is connected between the power source end of the second operation amplifier A2 and the grounding end of the second operation amplifier A2.”


Thus, the following prior art consistently uses the word “power source” to also include “VDD” as shown below:







Ohno et al. (US Patent 4,960,986), c.4,l. 64 to c.5,l. 28:
“A charge coupled device (CCD) 5 as the photo sensitive means 101 and 102, which is contained in the circuit of FIG. 3, will first be described in detail with reference to FIG. 4.  As shown, a couple of linear arrays of photo diodes A and B are disposed one upon the other with respect to the optical axis of the photographic lens 1 (FIG. 2).  A couple of monitor photo diodes 14 and 15 are disposed in parallel with and adjacent to one of the diode arrays A and B. When a reset pulse signal .phi.R from a driver 13 (FIG. 3) goes high in logic level, field effect transistors (FETs) 16 and 17 are turned on to respectively form electrical paths containing capacitors 18 and 19 between a power source VDD and ground.  The capacitors 18 and 19 are charged through the electrical paths.  Further, a storage electrode 20 is reset.  When the reset pulse signal .phi.R 
goes low in logic level, photo currents, which depend on a luminance distribution, flow through the photo diode arrays A and B. Then, charges are stored into the storage electrode 20.  At this time, a photo current, which depends on the luminance distribution, also flows through the monitor photo diodes 14 and 15.  Accordingly, the potentials across the capacitors 18 and 19 drop.  The potentials across those capacitors 18 and 19 are applied through buffer amplifiers 21 and 22 to the driver 13.  When receiving a transfer pulse signal .phi.T from the driver 13, a shift gate 23 is enabled, so that the charge stored in the storage electrode 20 is transferred to an analog shift register 24.  In response to pulse signals .phi.1 and .phi.2 derived from the driver 13, the charge is successively shifted and outputted in the form of a video signal VOUT, through a path consisting of a route of an FET 25, capacitor 26 and buffer amplifier 27.”

Shimizu et al. (US Patent 4,807,639), c.10,ll. 43-57:
“In pulse sensor 103 constituting the pulse detection apparatus, when the user places his finger on metal electrodes 106a and 106b, electrodes 106a and 106b are rendered conductive through the user's body.  A low level signal (ground potential) from grounded electrode 106a is input to inverter 111 through electrode 106b and resistor R1.  Inverter 111 normally receives a high level signal derived from the power source voltage (VDD) connected to resistor R2.  An output signal from inverter 111 becomes high, so that a high level signal is input to CPU 109.  CPU 109 outputs control signal b in response to the signal from inverter 111, to cause voltage regulator 112 to operate.  
Regulator 112 supplies drive voltage Vref to operational amplifiers 113 to 115 connected to its output.”

Masunaga (US Patent 4,523,827), c.62,ll. 46-57:
“The power-up clear capacitor C9 is connected to the terminal PU as shown in FIG. 69 to obtain the power-up clear signals for a period of time which is 
determined by the time constant for internal resistor r1 with the capacitor C9, and by the VTH of the inverter buffer 51 of the timing circuit CLK-G FIGS. 21-29, 21-30, 21-35 and 21-36.  During the battery check, this terminal is kept at the GND potential by the battery check switch (BC, SW) SW 11.  Referring to the figure, power source voltage VDD is applied from the DC-DC converter DCC (FIG. 9).  Reference voltage VSS is at GND potential.”


The claimed “frame” (as in “a frame, wherein the permanent magnet and the metal plate are arranged in the frame” in claim 5) is interpreted in light of applicant’s disclosure and drawings and definition thereof via Dictionary.com, definition 1: “an open structure that gives shape and support to something” as the meaning that is “taken” as the meaning of the claimed “frame” under MPEP 2111.01 III:
BRITISH DICTIONARY DEFINITIONS FOR FRAME (1 OF 2)
frame
noun
1	an open structure that gives shape and support to something, such as the transverse stiffening ribs of a ship's hull or an aircraft's fuselage or the skeletal beams and uprights of a building






























Response to Arguments
Applicant’s arguments, see remarks, page 8, filed 10/12/21, with respect to the claim objection of claim 3 has been fully considered and are persuasive.  The claim objection of claim 3 has been withdrawn. 
Applicant’s arguments, see remarks, pages 8,9, filed 10/12/21, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of   Tetsuya et al. (JP H0823589 A) that teaches an circuit diagram view of an operational amplifier in fig. 3 showing “Vdd” connected to capacitor “37”.
























Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions.








Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. (US Patent App. Pub. No.: US 2018/0365974 A1) in view of the same with VOLDER (The CORDIC Trigonometric Computing Technique*) to explain “CORDIC” to mean “COordinate Rotation DIgital Computer” (page 330, Summary section) via MPEP 2131.01 Multiple References 35 U.S.C. 102 Rejections [R-11.2013] further in view of: 
1)	Wilkinson (US Patent 6,050,242); 
2)	Klinke et al. (A Very High Slew-Rate Dynamic CMOS Operational Amplifier) with website titled “MOSFET”: 
https://web.archive.org/web/20161110225831/https://en.wikipedia.org/wiki/MOSFET
to explain, as of Nov. 10, 2016: page 10, the meaning of MOSFET transistor circuit symbols via MPEP 2131.01 Multiple References 35 U.S.C. 102 Rejections [R-11.2013]; and 
3)	Tetsuya et al. (JP 8235891 A) with SEARCH machine translation.
Regarding claim 1, Haas teaches a magnetic transform data 
a permanent magnet (or “a ring magnet”, cited below [0042], comprising “a ring-shaped permanent magnet”, cited below regarding [0042]), arranged to generate a magnetic field (comprised by “magnetic domains”, cited below [0042]); 





at least one magnetic (said or “a ring magnet” comprising “a ring-shaped permanent magnet”) induction (via “an external…magnetic field”, cited below [0041], producing an electric charge as indicated in fig. 3A:analog digital converter) chip (or “a sensor integrated circuit (IC) 10”), wherein each magnetic induction chip (said or “a sensor integrated circuit (IC) 10”) is located in the magnetic field (said comprised by “magnetic domains” and thus is “sensed”) generated by the permanent magnet (said or “a ring magnet” comprising “a ring-shaped permanent magnet”) and converts (resulting in “converted” via fig. 1B:26a,26b or 4:26a,26b: “ADC #1”: “ADC #2”) the magnetic field (comprised by “magnetic domains”) to at least one electrical (or digital) signal; 
a signal (via fig. 1B:24a’’: “FIRST DIGITAL SIGNAL PATH” and fig. 1B:24b’’: “SECOND DIGITAL SIGNAL PATH”) processing (“channel”) chip (or fig. 3A:392: “Controller”, inside of fig. 1B:26a,b corresponding to “a single chip”), connected (or united as shown in fig. 1B:wires) with the at least one magnetic induction chip (said or “a sensor integrated circuit (IC) 10”), and arranged to receive the at least one electrical signal of each magnetic induction chip (said or “a sensor integrated circuit (IC) 10”) and successively (via “subsequent sampling”) output (via fig. 1B:80: “I/O CIRCUIT”) the at least one electrical signal converted (via said resulting in “converted” via fig. 1B:26a,26b or 4:26a,26b: “ADC #1”: “ADC #2”) by each (via fig. 1:50a-d, one IC, or fig. 1:50, another IC, or fig. 1:60, another IC) magnetic induction chip (said or “a sensor integrated circuit (IC) 10”); 


a signal sampling hold circuit (via fig. 1B:34’’: “CHECKER CIRCUIT”: detailed view: figures 2,2A: comprising “sample and hold circuits”), connected (or united) with the signal processing chip (said or fig. 3A:392: “Controller”, comprising “a single chip”, inside of fig. 1B:26a,26b), and arranged to perform signal sampling on electrical signals output by the signal processing chip (said or fig. 3A:392: “Controller”, comprising “a single chip”, inside of fig. 1B:26a,26b), and perform signal hold on a electrical signal output by the signal processing chip (said or fig. 3A:392: “Controller”, comprising “a single chip”, inside of fig. 1B:26a,26b) every time before receiving the next electrical signal output by the signal processing chip (said or fig. 3A:392: “Controller”, comprising “a single chip”, inside of fig. 1B:26a,26b); and 
an interface (via “Serial Peripheral Interface (SPI)”) component (or “a composite output signal”), connected (or united as shown in fig. 1B) with the signal sampling hold circuit (said via fig. 1B:34’’: “CHECKER CIRCUIT”: detailed view: figures 2,2A: comprising “sample and hold circuits”), and arranged to output the electrical signal output by the signal sampling hold circuit (said via fig. 1B:34’’: “CHECKER CIRCUIT”: detailed view: figures 2,2A: comprising “sample and hold circuits”);
wherein the signal sampling hold circuit further comprises: a first operation amplifier (fig. 3A:368 represented in fig. 1B:26b), wherein a power source end of the first operation amplifier is directly connected with a first power source VDD, and the first power source VDD is directly connected with a first capacitor (fig. 3A:372: “C” via:




“[0035] Referring to FIG. 1, a sensor integrated circuit (IC) 10 includes a first processing channel 16 responsive to a first analog signal 20a to generate with a first accuracy a first processed signal 30a and a second processing channel 18 responsive to a second analog signal 20b to generate with a second accuracy a second processed signal 30b.  The second accuracy of the second processing channel 18 is different than the first accuracy of the first processing channel 16.  A checker circuit, or error detector 34 is responsive to the first processed signal 30a and the second processed signal 30b and is configured to detect a fault in the sensor IC 10 when the first processed signal 30a and the second processed signal 30b differ from each other by more than a predetermined amount.
[0036] The first and second processing channels 16, 18 each are designed to sense an external parameter by processing analog signals 20a, 20b to provide a respective processed signal 30a, 30b indicative of the sensed parameter.  In embodiments, the first processing channel 16 may be referred to as a primary processing channel designed to meet a more demanding set of requirements (e.g., a faster processing speed and/or accuracy) and the second processing channel 18 may be referred to as a secondary processing channel designed to meet less demanding requirements, but still sufficient to achieve operational redundancy to meet the applicable safety standards.  The processed signals 30a, 30b differing from each other by more than a predetermined amount (as determined by the checker circuit 34) provides an indication that a fault has occurred within the sensor IC 10.”

“[0041] In general, the sensors 12, 14 include one or more sensing elements to sense an external parameter.  As examples, in some embodiments, sensors 12, 14 include one or more magnetic field sensing elements, or transducers to sense a magnetic field, such as a magnetic field as may be affected by movement of a target object or as may result from a current flow through a conductor.  Other types of devices may provide the sensing element(s).  For example, the sensor(s) may comprise a resistor, as may be configured to generate a voltage signal indicative of a current flow, an optical sensing element, or a pressure sensing element. 
[0042] The sensor IC 10 responding to analog signals generated by such sensors 12, 14 can be used in a variety of applications including, but not limited to, an angle sensor that senses an angle of a direction of a magnetic field, a current sensor that senses a magnetic field generated by a current through a conductor, a magnetic switch that senses the proximity of a an object, a rotation detector that senses features of a rotating object, for example, magnetic domains of a ring magnet or a ferromagnetic target (e.g., gear teeth) where the magnetic field sensor is used in combination with a back-biased or other magnet, a linear magnetic field sensor that senses a magnetic field density of a magnetic field, a pressure sensor, an optical detector, and motor control circuits.”

wherein “ring magnet” is defined via Dictionary.com:
ring magnet
noun
1	a ring-shaped permanent magnet.
“[0050] Dotted line boxes 50, 50a, 50b, 50c, and 50d, and 60 represent possible individual semiconductor die within the sensor IC package.  As noted above, the sensor(s) 12, 14 may be internal to the sensor IC 10 or, alternatively, may be external to the IC.  Many variations are possible in terms of partitioning of the described circuitry on one or more die and which variation is adopted generally will be based on safety requirements and space and cost considerations.”

“[0066] The fault signal 42'' and each of the first and second processed signals 30a'', 30b'' are coupled to an Input/Output (I/O) circuit 80, which circuit provides an output signal 82 of the sensor, as shown.  The I/O circuit 80 may include a digital register configured to provide the sensor output signal 82 in a format compatible with the external circuits or systems.  As examples, the sensor output signal 82 can provide the sensed magnetic field angle from signals 30a'' and/or 30b'' and fault information encoded in various known communication formats or protocols, including Controller Area Network (CAN), Single Edge Nibble Transmission (SENT), Manchester, Serial Peripheral Interface (SPI), Inter-Integrated Circuit (I.sup.2C), etc. More particularly, the sensor output signal 82 can be a composite output signal, such a digital word that conveys information about the parameter sensed by the sensor(s) as well as fault information.” 

“[0074] Sample circuit 206 samples input signal 202 to provide sampled signal 212 to an input of the window comparator 220 and sample circuit 208 samples the input signal 204 to provide sampled signal 216 to an input of the window comparator 220.  In embodiments in which the checker circuit 200 is provided in an analog sensor IC (e.g., IC 10' of FIG. 1A), sample circuits 206, 208 may comprise sample and hold circuits, as may include a switch and capacitor whereby charge from the analog input signal is selectively stored on the capacitor when the switch is closed and held on the capacitor when the switch is open.  In embodiments in which the checker circuit 200 is provided in a digital sensor IC (e.g., IC 10'' of FIG. 1B), sample circuits 206, 208 may comprise a digital register or other suitable digital storage.”

“[0080] It will be appreciated that in some embodiments, a second delay element 
(not shown) additionally may be provided in series with the slower processing channel in order to permit adjustment of the slower processed signal as well, in order to thereby generate input signals for sample circuits 256, 258 that have approximately the same speed for subsequent sampling.”









“[0086] Referring to FIG. 3A, an example ADC 350 in the form of a dual-slope converter may provide ADC 26b (FIG. 1B).  ADC 350 includes a switch 358 configured to selectively couple an analog input voltage 352 or a reference voltage (of opposite polarity to the input voltage) 354 to an integrator under the control of a control signal 360.  The integrator includes an operational amplifier 368, resistor 364, and capacitor 372.  A switch 376 coupled in parallel with the capacitor 372 periodically resets the capacitor voltage under the control of a control signal 378.  The output of amplifier 368 is coupled to an input of a comparator 380, which comparator has a second input coupled to a reference voltage 382 as may form a zero crossing detector to provide a 
comparator output signal 390 to a controller 392.  Controller 392 is responsive to the comparator output signal 390 and generates the switch control signals 360, 378 and ADC output signal 394.  Control signal 360 causes switch 358 to couple the analog input voltage 352 to the integrator for a fixed time, following which the control signal 360 causes the switch 358 to couple the reference voltage 354 to the integrator.  A transition of the comparator output signal 390 indicates that the capacitor voltage has returned to zero and the time it takes for the output of the integrator 368 to return to zero is measured by the ADC controller 392 to provide digital output signal 394 having a value proportional to the level of the analog input voltage 352.”

wherein “Controller” is defined via Dictionary.com:

controller
noun
Also called control unit, processor .Computers. the key component of a device, as a terminal, printer, or external storage unit, that contains the circuitry necessary to interpret and execute instructions fed into the device.

wherein “control unit” is defined:
control unit
noun Computers.
1	the part of a CPU that interprets the instructions in programs and directs the operation of the entire system.
 
SCIENTIFIC DEFINITIONS FOR CENTRAL PROCESSING UNIT
central processing unit
The part of a computer that interprets and carries out instructions provided by the software. It tests and manipulates data, and transfers information to and from other components, such as the working memory, disk drive, monitor, and keyboard. The central processing units of personal computers are generally implemented on a single chip, called a microprocessor.

“[0089] Referring to FIG. 4, one such angle sensing methodology can be achieved with digital signal path 400 (which path may provide digital signal path 24a'' of FIG. 1B).  In this embodiment, sensor 12'' can be a CVH element providing magnetic field signal 20'' to amplifier 22a'', the output of which is converted into a digital signal 402 by ADC 26a (FIG. 1B).”).
	Thus, Haas does not teach when considered as a whole, as indicated in bold above, the claimed:
A.	a permanent magnet; 
B.	“a signal processing chip, connected with the at least one magnetic induction chip”;
C.	“first”; and
D.	“first operation amplifier is directly connected with a first power source VDD, and the first power source VDD is directly connected with a first capacitor”.
Accordingly, Wilkinson teaches:
A.	a permanent magnet (via fig. 1: “M”, a back-biased permanent magnet).
Thus, one of ordinary skill in magnetic sensors and back-biasing, as evidenced in Haas’s “back-biased…magnet”: cited above [0042], can modify Haas’ teaching of “a ring magnet” comprising “a ring-shaped permanent magnet” with Wilkinson’s teaching of said fig. 1: “M”, a back-biased permanent magnet by:
a)	placing a permanent magnet behind Haas’ sensors; and
b)	recognizing that the modification is predictable or looked forward to because the modification results in “a high signal-to-noise ratio and developing precise and predictable waveforms for the two sensor outputs for extremely accurate comparison analysis in the differential amplifier”, such as Haas’ differential amplifier in fig. 3:306, via Wilkinson:
c.5,ll. 22-28:
“Moreover, by employing a back biased pair of Hall-effect devices, the sensors are able to be placed extremely close to the ends of the lobes on the camshaft, thereby establishing a high signal-to-noise ratio and developing precise and predictable waveforms for the two sensor outputs for extremely accurate comparison analysis in the differential amplifier.”
Thus, the combination does not teach limitations B,C and D.
Haas teaches B:
B.	a signal (via fig. 1B:24a”: “FIRST DIGITAL SIGNAL PATH” and fig. 1B:24b’’: “SECOND DIGITAL SIGNAL PATH”) processing (“channel”) chip (or fig. 3A:392: “Controller”, inside of fig. 1B:26a,26b, corresponding to “a single chip”), connected (or united as shown in fig. 1B:wires) with the at least one magnetic induction chip (said or “a sensor integrated circuit (IC) 10”).
Thus, one of ordinary skill in the art of computers, as indicated by said CORDIC, can modify Haas’ said fig. 3A:392: “Controller” with “central processing units of personal computers”, cited above regarding [0086], by:
a)	replacing the CORDIC of 1959 with a personal computer comprising a single chip;

b)	program the personal computer accordingly to perform as a CORDIC, as shown in Haas, fig. 4A:474: “CORDIC Algorithm (ARCTAN)”, and as said fig. 3A:392: A/D “Controller”; and

c)	uniting the IC wafer-die chip of fig. 1B:10’’ with the personal computer already comprising a microprocessor chip; and

d)	recognizing that the modification is predictable or looked forward to because the personal computer is “small inexpensive” and thus of a good size for an “automobile” via Dictionary.com:










BRITISH DICTIONARY DEFINITIONS FOR PERSONAL COMPUTER
personal computer, noun
1	a small inexpensive computer used in word processing, playing computer games, etc; and

Haas
“[0006] Sensor integrated circuits are widely used in automobile control systems and other safety critical applications.  There are a variety of specifications that set forth requirements related to permissible sensor quality levels, failure rates, and overall functional safety.  One approach to meeting such mandates has been to use redundant, identical circuits in a sensor integrated circuit.” 

	The combination does not teach C and D:

C.	“first”; and
D.	“first operation amplifier is directly connected with a first power source VDD, and the first power source VDD is directly connected with a first capacitor”.
Klinke teaches C:
C.	first (as shown in fig. 3: “OP”: a first and a second operational amplifier).
Thus one of ordinary skill in the art of sampling and holding can modify Haas’s figs. 2,2A: “SAMPLING CIRCUIT” with Klinke’s said fig. 3: “OP” by:
a)	making said figs. 2,2A: “SAMPLING CIRCUIT” be as Klinke’s fig. 3; and 	b)	recognizing that the modification is predictable or looked forward to for the same reasons as presented in the rejection of claim 3, below, regarding being “simple”.
The combination does not teach D:
D.	“first operation amplifier is directly connected with a first power source VDD, and the first power source VDD is directly connected with a first capacitor”.



Tetsuya teaches D:
	first operation amplifier (fig. 3:30) is directly connected with a first power source VDD (fig. 3:upper-right corner: “Vdd”), and the first power source VDD is directly connected (as shown in fig. 3:30 pointing to a top line with four dots spanning Q4,Q5,37,Q6) with a first capacitor (fig. 3:37, a capacitor).
	Thus, one of ordinary skill in the art of sampling and holding can modify said figs. 2,2A: “SAMPLING CIRCUIT”, as previously modified, with said fig. 3:30 by:
a)	making Klinke’s figure 3 be as Tetsuya’s figure 3 by directly connecting, as shown in Tetsuya’s fig. 3:“Vdd” directly connected to capacitor “37”, said Tetsuya’s capacitor “37” to Kinke’s extreme right end of Klinke’s fig. 2:“VDD”; and
b)	recognizing that the modification is predictable or looked forward to because Tetsuya’s sample and hold results in “reduced” “fluctuation” and is “close to the ideal output signal” via Tetsuya, section [0010], 8th paragraph down:
“In this state, when the input signal (c) of FIG. 2 is sampled by the sample / hold (S / H) pulse (d), the noise of both the power line and the ground line is fed to the signal line L1. Components (a), (b)

Will be superimposed via the first and second capacitors 13 and 14. At this time, as described above, since the noise components (a) and (b) of both the power supply line and the ground line normally fluctuate in opposite directions, the noise components (a) and (b) on the signal line L1. ) Will cancel each other out. As a result, in the actual output signal (f) of sample / hold, the influence of coupling is small,

Moreover, the fluctuation of the signal level due to this is also reduced, and the waveform becomes close to the ideal output signal (e).”

 


Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. (US Patent App. Pub. No.: US 2018/0365974 A1) in view of the same with VOLDER (The CORDIC Trigonometric Computing Technique*) to explain “CORDIC” to mean “COordinate Rotation DIgital Computer” (page 330, Summary section) via MPEP 2131.01 Multiple References 35 U.S.C. 102 Rejections [R-11.2013] further in view of: 
1)	Wilkinson (US Patent 6,050,242); 
2)	Klinke et al. (A Very High Slew-Rate Dynamic CMOS Operational Amplifier) with website titled “MOSFET”: 
https://web.archive.org/web/20161110225831/https://en.wikipedia.org/wiki/MOSFET to explain, as of Nov. 10, 2016: page 10, the meaning of MOSFET transistor circuit symbols via MPEP 2131.01 Multiple References 35 U.S.C. 102 Rejections [R-11.2013]; and 
3)	Tetsuya et al. (JP 8235891 A) with SEARCH machine translation as applied in claim 1 above; and 
4)	Introwicz (US Patent App. Pub. No.: US 2012/0013282 A1).
Regarding claim 2, Haas as combined teaches the magnetic transform data 





the signal processing chip (said or fig. 3A:392: “Controller”, inside of fig. 1B:26a,b corresponding to “a single chip” as modified via the combination of a personal computer) comprises a clock input end (via fig. 2:232:234,236:arrows), arranged to receive a clock control signal (via fig. 2:230: “TIME DELAY SYNCHRONIZER”), wherein the signal processing chip (said or fig. 3A:392: “Controller”, inside of fig. 1B:26a,b corresponding to “a single chip” as modified via the combination of a personal computer) is arranged to successively output electrical signals converted (via said resulting in “converted” via fig. 1B:26a,26b or 4:26a,26b: “ADC #1”: “ADC #2”) by the at least one magnetic induction chip (said or “a sensor integrated circuit (IC) 10”) under the trigger of the clock control signal (via fig. 2: 230: “TIME DELAY SYNCHRONIZER”); and 
the signal sampling hold circuit (said via fig. 1B:34’’: “CHECKER CIRCUIT”: detailed view: figures 2,2A: comprising “sample and hold circuits”) comprises a control switch (or “a switch”), and the control switch (said “a switch”) is arranged to be opened or closed under the control of the clock control signal (said via fig. 2: 230: “TIME DELAY SYNCHRONIZER”), and control the signal sampling hold circuit (said via fig. 1:34B’’: “CHECKER CIRCUIT”: detailed view: figures 2,2A: comprising “sample and hold circuits” as modified via the combination) to perform signal sampling when the control switch opens, and control the signal sampling hold circuit (said via fig. 1B:34’’: “CHECKER CIRCUIT”: detailed view: figures 2,2A: comprising “sample and hold circuits”) to perform signal hold when the control switch closes.



Thus, Haas does not teach, as indicated in bold above, the claimed:
“to perform signal sampling when the control switch opens, and control the signal sampling hold circuit to perform signal hold when the control switch closes”.
Introwicz teaches:
to perform signal sampling (via fig. 3: “Sample Capacitor”) when the control switch (or “a control switch”) opens (via “held open (the ‘sample’ state of the amplifier)”), and control the signal sampling hold circuit (via fig. 3) to perform signal hold when the control switch (said or “a control switch”) closes (via “closed (the ‘hold’ state of the amplifier)” via:
“[0057] The circuit comprises a sample and hold amplifier which stores voltage across the resistor on a capacitor whilst a control switch is held open (the "sample" state of the amplifier).  In this state the voltage presented at the output of the amplifier will be equal to the voltage dropped across the resistor.  When the switch is closed (the "hold" state of the amplifier) the voltage is held on the capacitor and is presented at the output of the amplifier as the held value.”).  

	Thus, one of skill in the art of sampling and holding circuits can modify Haas’ teaching of said fig. 1B:34’’: “CHECKER CIRCUIT”: detailed view: figures 2,2A: comprising “sample and hold circuits” with Introwicz’s teaching of said fig. 3: “Sample Capacitor” by:
a)	modifying Haas’s said fig. 1:34’’: “CHECKER CIRCUIT”: detailed view: figures 2,2A: comprising “sample and hold circuits”, as previously modified via Klinke, with Introwicz’s switching of fig. 3; and
b)	recognizing that the modification is predictable or looked forward to because Introwicz’s fig. 3 offers “the advantage…that …will not be saturated by the high swings in current that occur during initial switch on of a phase and are simple…to implement” via Introwicz:
“[0025] Both arrangements (sample and hold and DC restoration) offer the advantage over a simple differential amplifier that they will not be saturated by the high swings in current that occur during initial switch on of a phase and are simpler to implement than the differential amplifier which would need very high precision components to measure the small expected ripples in current.  The output of the amplifier also only reflects the change in voltage during the measurement period rather than the absolute voltage across the measurement element.”




















Regarding claim 3, Haas as combined teaches the magnetic transform data 
 wherein a positive electrode input end of the first operation amplifier is connected with an output end of the signal processing chip, a negative electrode input end of the first operation amplifier is connected with an output end of the first operation amplifier, an output end of the first operation amplifier is further connected with a first end of the control switch,  and a grounding end of the first operation amplifier is grounded; 
wherein the signal sampling hold circuit further comprises:
 the first capacitor, wherein a first end of the first capacitor is connected with the power source end of the first operation amplifier and a second end of the first capacitor is connected with the grounding end of the first operation amplifier; 




a hold capacitor (said fig. 1B:34’’: “CHECKER CIRCUIT”: detailed view: figures 2,2A: comprising “sample and hold circuits” as modified via the combination), wherein a first end of the hold capacitor is connected with a second end of the control switch, and a second end of the hold capacitor is grounded, and the control switch is arranged to control on-off between the first end of the control switch and the second end of the control switch; 
a second operation amplifier (said fig. 1B:34’’: “CHECKER CIRCUIT”: detailed view: figures 2,2A: comprising “sample and hold circuits” as modified via the combination), wherein a positive electrode input end of the second operation amplifier is connected with a first end of the hold capacitor, a negative electrode input end of the second operation amplifier is connected with an output end of the second operation amplifier, the output end of the second operation amplifier is further connected with an interface component, a power source end of the second operation amplifier is connected with a second power source VDD, and a grounding end of the second operation amplifier is grounded; and 
a second capacitor, wherein a first end of the second capacitor is connected with the power source end of the second operation amplifier and a second end of the second capacitor is connected with the grounding end of the second operation amplifier.  



Thus, Haas as combined does not teach, as indicated in bold above, claim 3 as a whole.
Accordingly, Klinke as already combined teaches:
 (fig. 3: “INP”, twice, corresponding to fig. 2: “M6” and “M8”: symbol of which indicates p-type) of the first (on the left-side) operation amplifier (said via fig. 3: “OP”, twice) is connected (or united as shown in fig. 3) with an output end (via fig. 3: “INP”: left-side) of the signal processing chip, a negative (comprising “excess of” “a negative electric charge”) electrode input end (fig. 3: “INM”, twice, corresponding to fig. 2: “M12” and “M13”:symbol of which indicates n-type) of the first (on the left side) operation amplifier (said via fig. 3: “OP”, twice) is connected (or united via fig. 3: “RTP” and “CTP”) with an output end of the first operation amplifier (said via fig. 3: “OP”, twice), an output end of the first (on the left-side) operation amplifier (said via fig. 3: “OP”, twice) is further connected with a first end of the control switch (fig. 3: “T1”), 
wherein the signal sampling hold circuit further comprises:
the first capacitor (fig. 3: “CTP”), wherein a first end of the first capacitor (fig. 3: “CTP”) is connected with the power (or voltage and current) source end (said fig. 3: “INM”, twice) of the first (on the left-side) operation amplifier (said via fig. 3: “OP”, twice) and a second end of the first capacitor (said fig. 3: “CTP”) is connected with the grounding end (said fig. 3: “OUT”, twice) of the first (on the left-side) operation amplifier (said via fig. 3: “OP”, twice); 
a hold capacitor (fig. 3: “CH1”), wherein a first end of the hold capacitor (said fig. 3: “CH1”) is connected with a second end of the control switch (said fig. 3: “T1”), and a second end of the hold capacitor (said fig. 3: “CH1”) is grounded (said via fig. 3:very bottom forks), and the control switch (said fig. 3: “T1”) is arranged to control on-off between the first end of the control switch (said fig. 3: “T1”) and the second end of the control switch (said fig. 3: “T1”); 










a second (on the right-side) operation amplifier (said via fig. 3: “OP”, twice), wherein a positive (said comprising “excess of” “a positive charge carrier”) electrode input end (said fig. 3: “INP”, corresponding to fig. 2: “M6” and “M8”:p-type) of the second (on the right-side) operation amplifier (said via fig. 3: “OP”, twice) is connected with a first end of the hold capacitor (said fig. 3: “CH1”), a negative (said comprising “excess of” “a negative electric charge”) electrode input end (said fig. 3: “INM”, twice, corresponding to fig. 2: “M12” and “M13”:n-type) of the second (on the right-side) operation amplifier (said via fig. 3: “OP”, twice) is connected with an output end of the second (on the right-side) operation amplifier (said via fig. 3: “OP”, twice), the output end of the second (on the right-side) operation amplifier (said via fig. 3: “OP”, twice) is further connected with an interface component, a power (or voltage and current) source (said via fig. 2: “VDD” and fig. 3: “Ue” and “current sources” and “drain-source voltages” and “input” and “power supply voltage”) end (said fig. 3: “INM”, twice) of the second (on the right-side) operation amplifier (said via fig. 3: “OP”, twice) is connected (or united via fig. 3: “T2”:closed) with a second power (or voltage and current) source VDD (said via fig. 2: “VDD” and fig. 3: “Ue” and “current sources” and “drain-source voltages” and “input” and “power supply voltage”), and a grounding end (fig. 3: “OUT”, twice or fig. 3: “INP” on the right-side) of the second (on the right-side) operation amplifier (said via fig. 3: “OP”, twice) is grounded (said via fig. 3:very bottom forks); and 




a second capacitor (fig. 3: “CL2”), wherein a first end of the second capacitor (said fig. 3: “CL2”) is connected (said via fig. 3: “T2”) with the power (or voltage and current) source (said via fig. 2: “VDD” and fig. 3: “Ue”) end (said fig. 3: “INM” on the right-side) of the second (on the right-side) operation amplifier (said via fig. 3: “OP”, twice) and a second end of the second capacitor (said fig. 3: “CL2”) is connected (or united) with the grounding end (said fig. 3: “OUT” on the right-side) of the second (on the right-side) operation amplifier (said via fig. 3: “OP”, twice, wherein:
“p-type” in defined via Dictionary.com:
SCIENTIFIC DEFINITIONS FOR P-TYPE
P-type
Made of material, usually a semiconductor such as silicon, that has been doped with impurities so that it has an excess of electron holes. Compare N-type;

wherein “holes” is defined:
hole, noun
Electronics. a mobile vacancy in the electronic structure of a semiconductor that acts as a positive charge carrier and has equivalent mass;
and

“n-type” is defined via Dictionary.com:

SCIENTIFIC DEFINITIONS FOR N-TYPE
N-type
Made of material, usually a semiconductor such as silicon, that has been doped with impurities so that it has an excess of conductive electrons. Compare P-type.

wherein “electrons” is defined:
SCIENTIFIC DEFINITIONS FOR ELECTRON
electron

A stable elementary particle in the lepton family having a mass at rest of 9.107 10-28 grams and a negative electric charge of approximately 1.602 X 10-19 coulombs. Electrons orbit about the positively charged nuclei of atoms in distinct orbitals of different energy levels, called shells. Electrons are the primary charge carriers in electric current. Compare positron. See also electromagnetism elementary particle ion. See Table at subatomic particle.).  
As discussed in the rejection of claim 1, one of ordinary skill in the art of sample and hold circuits can modify Haas’ said fig. 1:34: “FIRST CHECKER CIRCUIT”: detailed view: figures 2,2A: comprising “sample and hold circuits” as modified via the combination with Klinke’s teaching of fig. 3: “Sample-and-hold circuit” by:
a)	making said fig. 1B:34’’: “CHECKER CIRCUIT”: detailed view: figures 2,2A: comprising “sample and hold circuits” as modified via the combination be as said fig. 3: “Sample-and-hold circuit”; and
b)	recognizing that the modification is predictable or looked forward to because the modification is “simple” via Klinke:














pages 203,204:
“I. INTRODUCTION
The settling time of operational amplifiers is determined by the slew-rate and the frequency response [1,2]. For a specified capacitive load, input voltage step, and power dissipation, there is always a physical limit to the settling time in a given technology. The small-signal behavior of the amplifier prevails in the final part of the step response [3]. The initial part of the step response behavior is governed by the slew-rate of the amplifier. The slewing rate is given by the maximum available current to charge up all the capacitances, S^«* Imax/^ToT' A possible solution to circumvent this limit is to use some kind of class-B input stage [4], adaptive biasing [5], or dynamic biasing [6]. Our solution (see Figure 1) is to use a circuit which monitors the signals at the input of the amplifier. If a large differential signal has been detected, the bias current is temporarily increased in order to enhance the slew-rate. The extra circuit has to fulfill following conditions: small chip area, low power dissipation and no degradation of the other electrical characteristics of the operational amplifier. Especially the last condition is rather hard to meet [7]. E.g., a class-B input stage usually worsens the input offset and noise voltage.
II. Circuit description
The principle illustrated in Figure 1 meets all the above requirements [8]. During the small-signal operation the static biasing determines the small-signal properties of the operational amplifier because the dynamic bias is off. Only large differential signals at the input can turn the dynamic bias on. The actual realization of the dynamic operational amplifier is shown in Figure 2. It consists of the static bias circuit (M1-M4), the single-stage core amplifier (M10-13,M15,M17-20) and the additional differential input stage (M6-M8) with the transistors M5 and M9 as load devices. The latter can turn on the transistors M14 or M16 to inject more bias current into the differential input stage of the core amplifier. Since M5, M7, and M9 have been all designed as current sources, either M5 or M9 or both (M5 and M9) must enter the linear region. The latter can happen only if the differential input voltage is about zero volts and the stage can maintain symmetrical currents. The biasing and the size of the current sources M5 and M9 warrant that their drain-source voltages turn off M14 and M16 when they are in linear region. With a differential voltage present at the input, the symmetry condition is not met anymore, and one of the current sources, M5 or M9, may saturate and switch on M14 or M16, respectively. A tail bias current is added and gives rise to a higher slew-rate.










III. Measurements
The amplifier shown in Figure 2 has been integrated in CMOS silicon-gate technology with 5/xm-channel length and ± IV threshold voltages. The chip area without bonding pads in 0.63 mm2 for the amplifier of Fig. 2 and 0.55 mm2 for the core amplifier. The performance of the amplifier with a power supply voltage of ±5 V is summarized in Table I. The performance data of the core amplifier, i.e. without dynamic biasing, have been included to serve as a reference for comparison.
It is interesting to note that the dynamic operational amplifier exhibits an almost constant settling time for any combination of input amplitudes and capacitive loads. This property can be utilized in a simple sample-and-hold circuit shown in Figure 3. A large hold-capacitance decreases the droop rate and the clock feedthrough but it requires an operational amplifier with high slew-rate. A mere increase of bias currents in a conventional amplifier with static biasing would increase the slew-rate and bandwidth but lower the open-loop voltage gain. The maximum operating clock frequency of the circuit increases from 290 kHz with the core amplifier up to 1 MHz with the dynamic amplifier of Fig. 2 [9], Figure 4 despicts the sample&hold circuit with the operating clock frequency of 1 MHz containing the operational amplifier of Fig. 2 with a hold-capacitor of 1 nF.”















Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. (US Patent App. Pub. No.: US 2018/0365974 A1) in view of the same with VOLDER (The CORDIC Trigonometric Computing Technique*) to explain “CORDIC” to mean “COordinate Rotation DIgital Computer” (page 330, Summary section) via MPEP 2131.01 Multiple References 35 U.S.C. 102 Rejections [R-11.2013] further in view of:
1)	Wilkinson (US Patent 6,050,242); 
2)	Klinke et al. (A Very High Slew-Rate Dynamic CMOS Operational Amplifier) with website titled “MOSFET”: 
https://web.archive.org/web/20161110225831/https://en.wikipedia.org/wiki/MOSFET
to explain, as of Nov. 10, 2016: page 10, the meaning of MOSFET transistor circuit symbols via MPEP 2131.01 Multiple References 35 U.S.C. 102 Rejections [R-11.2013]; 3)	Tetsuya et al. (JP H0823589 A) with SEARCH machine translation as applied in 
claim 1 above; and
4)	further in view of Bobeck et al. (US Patent 3,996,574) and 
5)	Poole et al. (US Patent 3,044,021).
Regarding claim 4, Haas as combined teaches the magnetic transform data 



a metal plate, arranged between the permanent magnet (said via fig. 1:12:14: “SENSOR #1”: “SENSOR #2” as modified via the combination via magnetic back-biasing) and at least one magnetic induction chip (said or “a sensor integrated circuit (IC) 10”), and arranged to uniform the magnetic field (said comprised by “magnetic domains”) generated by the permanent magnet (said via fig. 1:12:14: “SENSOR #1”: “SENSOR #2” as modified via the combination via magnetic back-biasing).  
Haas does not teach, as indicated in bold above, claim 4 as a whole.
Bobeck teaches:
a metal plate (via fig. 2:51: “ferrite plate”), arranged between the permanent magnet (via fig. 2:50:“a permanent magnet”) and at least one magnetic (said via fig. 2:50: “a permanent magnet”) induction (“coil…inductance”) chip (via fig. 2:center:17: detail view: fig. 3:17), and arranged to uniform (so as to “make that bias field uniform” measured in “oersteds” comprising a “magnetic field”) the magnetic field (measured in said “oersteds”) generated by the permanent magnet (said via fig. 2:50:“a permanent magnet” via:
c.3,ll. 40-50:
“Cap portion 14 houses a permanent magnet arrangement 50 for providing the 
familiar bubble bias field as well as ferrite plates 51 which make that bias field uniform.  A high permeability shield element 53 (see FIG. 2) completes the assembly.  The cap also is of high permeability material and provides, along with element 53, a protective shield against possibly harmful external magnetic fields.  The lead tracks are conveniently potted in plastic as indicated by base portion 11 in FIG. 2 forming a shoulder against which cap portion 14 is seated when the package is assembled.”

wherein “bias” is defined via Dictionary.com:






bias
noun
6	Electronics. the application of a steady voltage or current to an active device, as a diode or transistor, to produce a desired mode of operation.
7	a high-frequency alternating current applied to the recording head of a tape recorder during recording in order to reduce distortion; 

and

c.4,ll. 31-52:
“In one specific embodiment, a bubble repertory dialer DIP as shown in FIG. 1 had a length of about one and one-half inches.  The pack included an inner coil with inside dimensions of 0.130 .times.  0.180 .times.  0.015 inch and outer dimensions of 0.175 .times.  0.180 .times.  0.068 inch.  The coil had eight layers of 2.6-mil wire, a DC resistance of 22.5 ohms, a Q .congruent.  2 (3 with the ferrite cap) and an inductance of 152.mu.  henrys.  The outer coil had inside dimensions of 0.330 .times.  0.190 .times.  0.070 inch and outside dimensions of 0.410 .times.  0.190 .times.  0.170.  This coil too had eight layers of 5.2-mil wire, a DC resistance of 10.8 ohms and an inductance = 
276.mu.  henrys.  The current for the inner and outer coils was 25mA and 65mA, respectively.  The power for the inner and outer coils was 10mW and 20mW for a 100 kilohertz rotating field for the memory.  The bubble chip size was 280 mils by 125 mils; the bias field was 92 oersteds, and the rotating field was 30 oersteds (minimum).  Output pulses of 263 milliwatts were obtained with 2 milliamperes current.  An annealed iron cap portion was used and with the permalloy layer (53 in the FIG. 1) provided 23 dB shielding.”

wherein “oersteds” is defined via Dictionary.com:

SCIENTIFIC DEFINITIONS FOR OERSTED (1 OF 2)
oersted

The unit of magnetic field strength in the centimeter-gram-second system. A unit magnetic monopole in a magnetic field with a strength of one oersted would be subjected to a force of one dyne. It is equal to 79.577 amperes per meter.

	





Thus, one of ordinary skill in the art can modify Haas’ sensors as modified via the combination via magnetic back-biasing with Bobeck’s teaching of said fig. 2:51: “ferrite plate” by:
a)	placing two of fig. 2:51: “ferrite plate” between each of Haas’s sensors as modified via the combination via magnetic back-biasing and each back-biased magnet of said combination; and
b)	recognizing that the modification is predictable or looked forward to because the modification is used “to produce a desired mode of operation” cited above regarding Bobeck and the “uniform biasing field” is “the desired mode” that “avoids the possibility of coupling to other spurious modes and thus affords a more efficient style of operation” via Poole, c.10,ll. 25-44:
“The magnetostatic mode of operation herein described - in which the @pumping power is directly coupled to the magnetostatic modes is to be distinguished- from the prior art magnetostatic mode of operation wherein the pumping power is flrst coupled to the uniform preces- 30 sioiial mode which in turn couples to one or more magnetostatic modes.  By coupling directly to the desired resonant modes, magnetostatic operation, in accordance with the invention, avoids the possibility of coupling to other spurious modes and thus affords a more efficient style of operation.
While it was indicated above that the magnetostatic mode of operation may be obtained using a uniform biasing field and a symmetrically sha@ed sample, the biasing field or the sample may be modified in any man4o ner consistent with the particular mode to be induced so as to facilitate its establishment within the sample.  This is generally not essential but may be resorted to where, for some reason, the desired mode is not otherwise readily induced.”

	




Regarding claim 5, Haas as combined teaches the magnetic transform data 
a frame (or “one or more semiconductor die supporting electronic circuitry”), wherein the permanent magnet  (said via fig. 1:12:14: “SENSOR #1”: “SENSOR #2” as modified via the combinations) and the metal plate (said via fig. 1:12:14: “SENSOR #1”: “SENSOR #2” as modified via the combinations) are arranged in the frame (said or “one or more semiconductor die supporting electronic circuitry” via:
“[0049] The sensor IC 10 generally includes one or more semiconductor die supporting electronic circuitry, a lead frame having a plurality of leads through which electrical connections can be made to the IC circuitry from outside of the IC, and may optionally include additional discrete components.  Portions of the IC 10, including at least the semiconductor die and a portion of the lead frame, are enclosed by a non-conductive mold material that forms the IC package, while other portions (such as connection portions of leads) are not enclosed by the mold material and permit access to connection points within the IC.”).  








Regarding claim 6, Haas as combined teaches the magnetic transform data 
a circuit board (said or “one or more semiconductor die supporting electronic circuitry”), arranged to load the at least one magnetic induction chip, the signal processing chip and the signal sampling hold circuit, and the circuit board (said or “one or more semiconductor die supporting electronic circuitry”) is arranged at one side (as indicated in fig. 1:50a,50b,50c,50d: dashed die rectangles comprising four sides) of the frame (said or “one or more semiconductor die supporting electronic circuitry”).  











Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. (US Patent App. Pub. No.: US 2018/0365974 A1) in view of the same with VOLDER (The CORDIC Trigonometric Computing Technique*) to explain “CORDIC” to mean “COordinate Rotation DIgital Computer” (page 330, Summary section) via MPEP 2131.01 Multiple References 35 U.S.C. 102 Rejections [R-11.2013] further in view of 
1)	Wilkinson (US Patent 6,050,242); 
2)	Klinke et al. (A Very High Slew-Rate Dynamic CMOS Operational Amplifier) with website titled “MOSFET”: 
https://web.archive.org/web/20161110225831/https://en.wikipedia.org/wiki/MOSFET
to explain, as of Nov. 10, 2016: page 10, the meaning of MOSFET transistor circuit symbols via MPEP 2131.01 Multiple References 35 U.S.C. 102 Rejections [R-11.2013]; 3)	Tetsuya et al. (JP 8235891 A) with SEARCH machine translation as applied in 
claim 1 above; 
4)	Bobeck et al. (US Patent 3,996,574);
5)	Poole et al. (US Patent 3,044,021) as applied in claims 4-6 above; and
6)	Liskow (US Patent App. Pub. No.: US 2018/0352666 A1).
Regarding claim 7, Haas as combined teaches the magnetic transform data 

a protecting cover plate, covering an outer side of the circuit board (said or “one or more semiconductor die supporting electronic circuitry”), and arranged to protect the at least one magnetic induction chip (said or “a sensor integrated circuit (IC) 10”), the signal processing chip (or fig. 3A:392: “Controller”, inside of fig. 1B:26a, corresponding to “a single chip” as modified via the combination via the personal computer) and the signal sampling hold circuit  (said via fig. 1B:34’’: “CHECKER CIRCUIT”: detailed view: figures 2A,2B: comprising “sample and hold circuits”) loaded on the circuit board (said or “one or more semiconductor die supporting electronic circuitry”).  
Thus, Haas as combined does not teach, as indicated in bold above, the claimed “a protecting cover plate, covering an outer side of the circuit board, and arranged to protect”. Accordingly, Liskow teaches:
a protecting (via “protects”) cover plate (via fig. 5:6), covering an outer side of the circuit board (fig. 5:2), and arranged (as shown in fig. 5) to protect (said via “protects” via:
“[0069] FIG. 5 shows in a cross-sectional view the electronic module 1 according 
to the invention with a completed last method step corresponding to the method steps following in relation to FIGS. 1 and 3.  The method steps for producing the electronic module 1 according to the invention from the state of FIG. 3 to FIG. 5 are the application of a potting compound 7 at the peripheral edge of the cover plate 6, so that a sealing dam is created as an end-face closure by the potting compound 7 between the circuit board 2 and the cover plate 6, which in a fluid-tight manner protects the electronic components 3 arranged therein in the form of a housing 26.”).

	Thus, one of skill in the art of circuits can modify the combination of Haas’ said “one or more semiconductor die supporting electronic circuitry” with Liskow’s teaching of said   “protects” by:
a)	placing fig. 5:6 on top of said “one or more semiconductor die supporting electronic circuitry”; and
b)	recognizing that the modification is predictable or looked forward to because the placement protects said “one or more semiconductor die supporting electronic circuitry”.
Regarding claim 8, Haas as combined teaches the magnetic image sensor (said via fig. 1:12:14: “SENSOR #1”: “SENSOR #2” as modified via the combination via back-biased and magnetically uniform plated ferrite magnet) as claimed in claim 7, wherein the frame (said or “one or more semiconductor die supporting electronic circuitry” as modified via the combination of protection) is provided with a through (via “lead” “portions” to “permit access” cited above in the rejection of claim 5:[0049]) hole (comprising an opening via “not…closed” cited above in the rejection of claim 5:[0049]), and the interface component (said or “a composite output signal”) is arranged in a position (via fig. 1B:80: “I/O CIRCUIT”), corresponding to the through (said via “lead” “portions” to “permit access” cited above in the rejection of claim 5:[0049]) hole (said via “not…closed” cited above in the rejection of claim 5:[0049]), on the circuit board (said or “one or more semiconductor die supporting electronic circuitry” as modified via the combination of protection wherein “lead” is defined via Dictionary.com:
lead
noun
38	Electricity. an often flexible and insulated single conductor, as a wire, used in connections between pieces of electric apparatus.).




Regarding claim 9, Haas as combined teaches the magnetic image sensor (said via fig. 1:12:14: “SENSOR #1”: “SENSOR #2” as modified via the combination via back-biased and magnetically uniform ferrite plated magnet) as claimed in claim 7, wherein the magnetic image sensor (said via fig. 1:12:14: “SENSOR #1”: “SENSOR #2” as modified via the combination via back-biased and magnetically uniform ferrite plated magnet) further comprises: 
a spacer (said or “one or more semiconductor die supporting electronic circuitry” as modified via the combination of protection), arranged between the circuit board (said or “one or more semiconductor die supporting electronic circuitry” as modified via the combination of protection) and the protecting cover plate (said or “one or more semiconductor die supporting electronic circuitry” as modified via the combination of protection), and arranged to reserve space (via said or “one or more semiconductor die supporting electronic circuitry” as modified via the combination of protection) between the at least one magnetic induction chip (said or “a sensor integrated circuit (IC) 10”), the signal processing chip (said or fig. 3A:392: “Controller”, inside of fig. 1B:26a, corresponding to “a single chip”, as modified via the combination of the personal computer) and the signal sampling hold circuit (said via fig. 1B:34’’: “CHECKER CIRCUIT”: detailed view: figures 2,2A: comprising “sample and hold circuits”) loaded on the circuit board (said or “one or more semiconductor die supporting electronic circuitry” as modified via the combination of protection) and the protecting cover plate (said or “one or more semiconductor die supporting electronic circuitry” as modified via the combination of protection).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. (US Patent App. Pub. No.: US 2018/0365974 A1) in view of the same with VOLDER (The CORDIC Trigonometric Computing Technique*) to explain “CORDIC” to mean “COordinate Rotation DIgital Computer” (page 330, Summary section) via MPEP 2131.01 Multiple References 35 U.S.C. 102 Rejections [R-11.2013] further in view of 
1)	Wilkinson (US Patent 6,050,242); 
2)	Klinke et al. (A Very High Slew-Rate Dynamic CMOS Operational Amplifier) with website titled “MOSFET”: 
https://web.archive.org/web/20161110225831/https://en.wikipedia.org/wiki/MOSFET
to explain, as of Nov. 10, 2016: page 10, the meaning of MOSFET transistor circuit symbols via MPEP 2131.01 Multiple References 35 U.S.C. 102 Rejections [R-11.2013]; 3)	Tetsuya et al. (JP 8235891 A) with SEARCH machine translation as applied in 
claim 1 above; 
4)	Bobeck et al. (US Patent 3,996,574);
5)	Poole et al. (US Patent 3,044,021) as applied in claims 4-6 above; and
6)	Liskow (US Patent App. Pub. No.: US 2018/0352666 A1) as applied in claims 7-9 above; and
7)	further in view of Clayton (US Patent 5,708,297) .





Regarding claim 10, Haas as combined teaches the magnetic image sensor (said via fig. 1:12:14: “SENSOR #1”: “SENSOR #2” as modified via the combination via back-biased and magnetically uniform ferrite plated magnet) as claimed in claim 7, wherein the protecting cover plate (said “one or more semiconductor die supporting electronic circuitry” as modified via the combination) is a stainless steel cover plate (said “one or more semiconductor die supporting electronic circuitry” as modified via the combination of protection).  
Haas as combined does not teach, as indicated in bold above, the claimed “stainless steel”. Clayton teaches stainless steel (via c.9,ll. 5-22:
“Cover Plate
 
The composite substrate employed in the present invention offers the advantage of allowing the devices to be pre-assembled, tested and repaired prior to final attachment to the molded frame 12.  In the preferred embodiment, the cover plate 48 is formed from stainless steel and the thin laminate circuit 50 is a multilayered, thin copper/polyamide flexible circuit.  However, materials other than those described above can be substituted for the cover plate 48 and the thin laminate circuit 50.  Alternative material choices for the cover plate 48 include epoxy-glass PCB, molded plastic, glass, ceramic, ceramic-alumina, aluminum, silicon, silicon-nitride, carbon based materials, 
copper-nickel alloys and other metal and non-metal rigid and semi-rigid structures.  The metal materials listed above offer advantages over other material choices, because of their thermal transfer properties.”).

	Thus, one of ordinary skill in the art of cover plates can modify said “one or more semiconductor die supporting electronic circuitry” as modified via the combination of protection with said “stainless steel” by:
a)	replacing cover plates; and
b)	recognizing that the modification is predictable or looked forward to because the modification has “preferred…thermal transfer properties”, Clayton, cited above.

Suggestions
Applicant’s disclosure states:
“Fig. 6 is a signal after the SIG2 is amplified, as shown in Fig. 6, the fluctuation on the signal is not existent, and the sampling may not be affected after the signal is amplified.”

	Thus, fig. 6 is of fig. 2 being in claim 1: “directly connected” is suggested for claim 1 via MPEP 2125 Drawings as Prior Art [R-10.2019] wherein “directly” (as shown in applicant’s fig. 2) is defined: “next in order” via Dictionary.com:
directly
adverb
5	without intervening space; next in order:
The truck was parked directly behind my car.

In contrast, Tutsuya’s fig. 3:capacitor “37” is directly connected or next in order connected to capacitor “38” while applicant’s fig. 2: capacitor “C3” is directly connected (ignoring intersection points or dots) or next in order connected to ground, an upside-down triangle with a bunch of parallel lines. Thus, applicant’s disclosure of fig. 2 of being directly connected is an indication of non-obviousness in view of the rejection of claim 1.
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103. 



                                                                                                                                                                                                   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
IDS cited JP 2016-518649 A, directed to the field of endeavor of power supply transient suppression, is pertinent as teaching VCC=VDD directly connected to an operational amplifier and capacitor that is directly connected to ground (corresponding to applicant’s figure 2) as shown in figures 1 and 3; however, claim 1 requires a “first operational amplifier”. In contrast, JP 2016-518649 A teaches (via corresponding SEARCH machine translation, not cited): “an operational amplifier” and “the operational amplifier” and “a first voltage” and “a first RC circuit” and “a first time constant” and “The first capacitor and the second capacitor”. Thus, JP 2016-518649 A is silent regarding a first, second etc. operational amplifier. To interpret “an operational amplifier” as the claimed “first operational amplifier” is more directed to improper hindsight of applicant’s invention than one of ordinary skill in the art of sampling and holding before claimed invention was filed.
IDS cited CN 202906446 U’s figure 4, directed to the field of endeavor of power supply current protection, is pertinent and deficient for the same reasons as above said IDS cited JP 2016-518649 A’s figures 1 and 3 regarding the claimed “first operational amplifier”. 




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667